Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a following module, a conversion module and a peak module in claim 3; a warning module in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 3, in lines 1-2 the phrase “a following module, a conversion module and a peak module” render the claim indefinite because it is unclear what structures make up the modules,
It is unclear how is these modules calculating the data in relationship to the processing unit (i.e. the algorithm),
what is the structure of the “a following module, a conversion module and a peak module”,
Therefore, the claim is unclear and indefinite. Proper clarification is required in order for examining claim 3.
Claim limitation “a following module, a conversion module and a peak module in claim 3” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 recites the limitation "the processing unit" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, in line 3 the phrase “a third light-emitting member” render the claim indefinite because it is unclear what is meant by this phrase,
Why “light-emitting member” is “a third”, where are “a first and a second” of “light-emitting member.”  
As best understood and for the purpose of the examination the examiner interpreted “a third light-emitting member” as “a light-emitting member”

Claim 7 recites the limitation "the processing unit" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, in line 3 the phrase “a fourth light-emitting member” render the claim indefinite because it is unclear what is meant by this phrase,

As best understood and for the purpose of the examination the examiner interpreted “a fourth light-emitting member” as “a light-emitting member”

Claim 9 recites the limitation "the handle" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurmis (US20020108666A1).

Regarding claim 1, Kurmis disclose a packing tool capable of displaying tension, comprising: 
a body (fig.1: (1)), including a strap winding device (fig.1: (5-6)) (paragraph 0010);
 a detection unit (fig.1 and 2: (14)), connected to the strap winding unit, the detection unit being configured to detect a tension value of the strap winding device (paragraph 0011); 
a display unit (fig.1: (19)), electrically connected to the detection unit for displaying the tension value (paragraph 0011-0012).  

Regarding claim 2, Kurmis disclose comprising a control device (fig.1: (18)), 
the control device including a processing unit (fig.1: (18)), t
he processing unit being electrically connected (fig.1: (20)) to the detection unit (fig.1: (14)) and the display unit (fig.1: (19)), the processing unit including a calculation module, the calculation module being configured to receive a signal from the detection unit and output the tension value (paragraphs 0013-0014).

Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amacker (US20160107776A1).
Regarding claim 1, Amacker disclose a packing tool capable of displaying tension, comprising: 
a body (fig.1), including a strap winding device (fig.3: (6)) (paragraph 0032);

a display unit (fig.4: (25)), electrically connected to the detection unit for displaying the tension value (paragraph 0038).  

Regarding claim 2, Amacker disclose comprising a control device (paragraph 0015: controller), the control device including a processing unit, the processing unit being electrically connected to the detection unit and the display unit, the processing unit including a calculation module, the calculation module being configured to receive a signal from the detection unit and output the tension value (paragraphs 0041 and 0051).

Regarding claim 7, Amacker disclose comprising a power supply unit, 
the power supply unit being electrically connected to the processing unit, the power supply unit including a power storage member (fig.1: (15)), 
a charging member (paragraph 0034 and claim 14: rechargeable battery (15)) and a fourth light-emitting member, the charging member being configured for the power storage member to be charged, wherein when the power supply unit is in a charging mode, the fourth light-emitting member lights up.
Regarding the limitation of “fourth light-emitting member”; the examiner takes official notice that it was well known in the art at the time of the invention to connect the rechargeable battery to a light-emitting member;


Regarding claim 9, Amacker wherein the control device has an outer casing (figs.1 and 4-5: (36-38), the outer casing has a through hole extending in an axial direction thereof (paragraph 0054), 
the handle (fig.4: (3)) is inserted through and fixed to the through hole, 
the display unit has a panel, and the panel is disposed on an outer side of the outer casing and located at a relative position to an underside of the handle

Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czebatul (US20020129866A1).
Regarding claim 1, Czebatul disclose a packing tool capable of displaying tension, comprising: 
a body (fig.4), including a strap winding device (figs.4 and 6: (200)) (paragraph 0042);
 a detection unit (figs.1 and 4: the monitoring device (74) having the load cell (210)), connected to the strap winding unit, the detection unit being configured to detect a tension value of the strap winding device (paragraphs 0035 and 00043); 


Regarding claim 2, Czebatul disclose comprising a control device (fig.1: (42)) (paragraph 0031), 
the control device including a processing unit (fig.2: (90)), the processing unit being electrically connected to the detection unit (fig.2: (74)) and the display unit (fig.2: (130)), 
the processing unit including a calculation module, the calculation module being configured to receive a signal from the detection unit and output the tension value (paragraph 0051).

Regarding claim 4, Czebatul disclose wherein the processing unit includes a warning module, 
the warning module is configured to set a first warning value (paragraph 0053: reached the desired tension) and a second warning value (paragraph 0053: less than the desired tension), 
the packing tool further comprises a warning unit, the warning unit is electrically connected to the processing unit, the warning unit has a first light-emitting member and a second light-emitting member, when the tension value reaches the first (paragraphs 0053-0054: visual display out a message or lights to indicate the status of tension such as equal, less or over the desired tension) (paragraphs 0056-0057).


Regarding claim 8, Czebatul disclose the winding mandrel is sleeved with a handle (figs.4-6:(266)) and a ratchet gear (figs.4-5: (184)), 
the ratchet gear abuts against a first abutting member (fig.4: (172)), 
the detection unit (fig.4: (210)) is attached to the first abutting member, and the detection unit is a strain gauge (0042-0043).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragsdale (US20180257799A1).
Regarding claim 1, Ragsdale disclose a packing tool capable of displaying tension, comprising: 
a body (fig.1), including a strap winding device (paragraph 0053 and fig.1: wrapping machine including the roller (4)) (paragraph 0042);
 a detection unit (paragraphs 0060 and 0074: measure the pre-stretch (fig.5: (42)), connected to the strap winding unit, the detection unit being configured to detect a tension value of the strap winding device (paragraph 0062 and fig.5B: if the pre-stretch dropped below the specified value, the system will generate the alarm (56)); 
a display unit (fig.5), electrically connected to the detection unit for displaying the tension value (paragraphs 0060 and 0074: measure the pre-stretch (fig.5: (42)).  

Regarding claim 6, Ragsdale disclose a wireless communication unit, the wireless communication unit being electrically connected to the processing unit (paragraph 0067), 
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Czebatul (US20020129866A1).
Regarding claim 5, Czebatul disclose an input unit (figs.2: and 3: key pads of the input/output device (62)), the input unit being electrically connected to the processing unit (fig.2: (90)) (paragraphs 0039 and 0049), 

the keypad is used by the operator to input desired or predetermined magnitudes that can be processed or utilized including sets the desired or predetermined tension (paragraphs 0039 and 0049), 

Further, Czebatul disclose the controller is configured to determined the first warning value (paragraph 0053: reached the desired tension) and the second warning value (paragraph 0053: less than the desired tension) (paragraphs 0053-0054: visual display out a message or lights to indicate the status of tension such as equal, less or over the desired tension) (paragraphs 0056-0057). 

Czebatul does not disclose the third button serving as a warning value setting member of the warning module, the second button and the third button serving as selection buttons and value adjustment buttons of the first warning value or the second warning value, the first button serving as a setting button.
	 
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the buttons of the keypad of Czebatul to have assigned each button to a specific function as desired including the third button serving as a warning value setting member of the warning module, the second button and the third button serving as selection buttons and value adjustment buttons of the first warning value or the second warning value, the first button serving as a setting button in order to provide Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753